Citation Nr: 1332287	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-47 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder including as due to right knee arthritis.

2.  Entitlement to a rating in excess of 20 percent for arthritis of the right knee.

3.  Entitlement to a rating in excess of 30 percent for right knee laxity.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an effective date earlier than February 19, 2009, for the award of a 30 percent evaluation for right knee laxity.

(The matter of the claim for eligibility for payment and reasonableness of attorney fees from past-due benefits is addressed in a separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied ratings in excess of 10 and 20 percent for the Veteran's service-connected right knee laxity and arthritis, respectively, entitlement to a TDIU, and the Veteran's request to reopen his previously denied claim for service connection for a lumbar spine disorder including as due to service-connected right knee arthritis.  The Veteran perfected an appeal as to the RO's actions.

In a September 2009 rating decision, the RO denied service connection for a major depressive disorder (claimed as depression).  The Veteran submitted a timely notice of disagreement in November 2009 and a statement of the case was issued in July 2010.  However, he did not perfect an appeal of the RO's action and the matter was not certified for appellate consideration.

In a March 2012 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected right knee laxity, effective from February 19, 2009.  As will be discussed in the REMAND portion of this action, further procedural development is required with respect to the assigned effective date.

In April 2012, the Veteran testified during a hearing at the RO before the undersigned.  He was not accompanied by an accredited representative or attorney and indicated that he wished to testify without representation.  A transcript of the hearing is of record.

At the April 2012 hearing, and in written statements during the pendency of his appeal, the Veteran raised a claim of entitlement to service connection for an anterior cruciate ligament (ACL) tear of the right knee.  This matter has not been considered by the Agency of Original Jurisdiction (AOJ) and has not been certified for appellate consideration at this time.  Thus, the matter of entitlement to service connection for an ACL tear of the right knee is referred to the AOJ for appropriate development and adjudication.

In July 2012, the Veteran appointed the Disabled American Veterans (DAV) as his representative in his case on appeal.  In a July 2012 statement, his representative indicated that the Veteran wished to testify during a hearing before a Veterans Law Judge in Washington, D.C.  However, in an August 2012 written statement, the Veteran's representative withdrew that hearing request.  As such, the Board finds that all due process requirements were met regarding the Veteran's hearing request.

The Board lastly notes that the Veteran, in March 2013, requested that his case be advanced on the Board's docket.  The Board denied his request in June 2013.  Later in June 2013 he requested advancement of his case on the docket.  It is unclear to the Board whether the Veteran was simply unaware of the earlier June 2013 denial of his motion, or whether he was aware, and yet decided to immediately again advance a motion to advance the case on the docket.  The Board will assume the Veteran was simply unaware of the denial of his motion, and will proceed with the below action.  If the Veteran does wish to file another motion to advance his case on the Board's docket, he is welcome to do so, and the Board will consider it once the case returns to the Board.

The matters of entitlement to increased ratings for right knee arthritis and laxity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an August 2012 signed statement, received by the Board prior to the promulgation of a decision in this appeal, the Veteran requested that his claim on appeal for a TDIU and request to reopen his previously denied claim for service connection for a lumbar spine disorder including as due to service-connected right knee arthritis be withdrawn. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his claim for a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met as to his request to reopen his claim for service connection for a lumbar spine disorder including as due to service-connected right knee arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant withdrew his appeals for a TDIU and to reopen his claim for service connection for a lumbar spine disorder including as due to service-connected right knee arthritis in an August 2012 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims.  Accordingly, the Board does not have jurisdiction to review this claims on appeal and they are dismissed. 


ORDER

The claim as to whether new and material evidence was received to reopen a claim for service connection for a lumbar spine disorder including as due to service-connected right knee arthritis is dismissed.

The claim for entitlement to a TDIU is dismissed.


REMAND

In a March 2012 decision, the RO increased the evaluation assigned the Veteran's right knee laxity to 30 percent, effective February 19, 2009.  During his Board hearing, and in a February 25, 2013 written statement, the Veteran disagreed with the assigned effective date, for the grant of the 30 percent rating for right knee laxity.  The record shows that the RO has not issued the Veteran a statement of the case with respect to this issue.  The Board therefore must remand the issue of entitlement to an effective date earlier than February 19, 2009, for the award of a 30 percent evaluation for right knee laxity.

The Veteran is currently in receipt of the highest schedular rating available for his right knee laxity disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

However, while the Board cannot assign an extra-schedular rating in the first instance, it can specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board."). 

Under these circumstances, the Board finds that this case should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of the Veteran's entitlement to a rating in excess of 30 percent for right knee laxity, on an extra-schedular basis under 38 C.F.R. § 3.321(b) (2013). 

The record also suggests that the Veteran's right knee disabilities may have worsened since last evaluated by VA in October 2009 when the diagnoses included degenerative joint disease of the right knee.  A December 2010 VA magnetic resonance image (MRI) report shows moderate degenerative joint disease changes and a torn ACL.  In a February 2012 VA Knee and/or Lower Leg Disability Benefits Questionnaire, F.L.C., D.O., a private practitioner, reported worsening of the Veteran's symptoms and conditions since last seen in March 2011.  In a May 2012 written report, M.K.D., M.D., an orthopedist, diagnosed right knee pain with chronic ACL tear, moderate post-traumatic degenerative joint disease, and flexion contracture.  Given that the Veteran has not been examined by VA since October 2009, over four years ago, the Board is of the opinion that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right knee arthritis and laxity disabilities.

As this matter is being remanded for the reasons set forth above, any additional VA medical records regarding the Veteran's treatment for his right knee disabilities at the VA medical center (VAMC) in Columbia, South Carolina, dated since December 2010, should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:


1.  Issue a statement of the case to the Veteran and any representative on the issue of entitlement to an effective date earlier than February 19, 2009, for the award of a 30 percent evaluation for right knee laxity.

2.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Columbia for the period from December 2010 to the present and from any additional VA and non-VA medical providers identified by him (and for which he has provided any necessary authorization).

3.  After completion of the development requested above, schedule the Veteran for a VA orthopedic examination performed by a physician with appropriate expertise to determine the current severity and all manifestations of his service-connected right knee arthritis and laxity disabilities.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies, including x-rays, should be performed and all clinical findings reported in detail.

a. The examiner should undertake range of motion studies of the right knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should indicate whether there are chronic residuals consisting of severe, painful motion or weakness in the affected extremity or whether there are intermediate degrees of residual weakness, pain or limitation of motion. 

b. The examiner should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination in the right knee.  This determination should be expressed in terms of degrees of additional limited motion.  The examiner should also comment on whether the right knee instability is slight, moderate or severe.

c. The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

d. The examiner should comment of the existence of right knee arthritis and identify the x-ray reports on which right knee arthritis is shown.

e. A complete rationale for any opinion expressed shall be provided.

4.  After completion of the above, submit the claim for a rating in excess of 30 percent for right knee laxity to the Director of Compensation and Pension Service for an extra-schedular consideration under 38 C.F.R. § 3.321(b).  

5.  Upon completion of the above, readjudicate the Veteran's claims for ratings in excess of 30 percent for right knee laxity and 20 percent for right knee arthritis, to include consideration on an extra-schedular basis as to the right knee laxity disability, in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


